Citation Nr: 1721704	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1960 to October 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO declined to reopen a previous denial of service connection for a schizophrenic reaction, paranoid type, also claimed as mental condition, depression, and nervousness, as the Veteran did not submit new and material evidence.  The Veteran then submitted a medical nexus opinion in December 2010.  The RO issued another rating decision in March 2011 again denying the reopening of the claim.

The Veteran filed a Notice of Disagreement in March 2011.  A Statement of the Case was issued in October 2013.  The Veteran filed his Substantive Appeal in November 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1961 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1961 decision relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

1.  The January 1961 decision that denied the application to reopen the claim for entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the January 1961 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for an acquired psychiatric disorder have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has taken all necessary steps to satisfy the duties to notify in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As set forth in the remand, an examination is in order to comply with the duty to assist.
 
II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R.            § 20.1103.  In general, Board decisions which are unappealed become final.          38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim for service connection for an acquired psychiatric disorder was previously denied in January 1961.  That decision was not appealed, and it is now final.  The Veteran's claim was denied because it failed to show a nexus between the Veteran's psychiatric condition and his active duty service.  Therefore, for the evidence to be new and material in this case, it must address the unestablished fact.

In light of this, the Board finds that evidence received since the last adjudication, specifically the medical opinion of a private physician (a physician with the initials N.O. provided an opinion in December 2010) regarding the etiology of his disability, is both new and material for the purposes of reopening the claim.  Specifically, the physician indicated that it was more probable than not that the Veteran's major depression was service-connected due to treatment that he received in service.  Therefore, given the new and material evidence, the Board may reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and nervousness, is granted.



REMAND

Unfortunately, remand is necessary in order to properly adjudicate the claim.  The Veteran was not provided an examination to assess his claims for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.  The private medical opinion provided in December 2010 is insufficient to warrant adjudication on only its merits.  As such, the appropriate examination must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology.  The examiner must presume the Veteran was sound upon induction to active duty service.  The examiner should advance an opinion as to the following:

a)  Any and all diagnoses that apply to the Veteran's acquired psychiatric disorder.

b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.

c)  If the condition is determined to preexist service, is it at least as likely as not (i.e. a probability of 50 percent or more) that the identified acquired psychiatric disorder was aggravated by active duty service.

d)  If the identified acquired psychiatric disorder is found to be less likely than not related to active duty service, the examiner must support his/her conclusion with clear and unmistakable evidence that the condition was both preexisting and not aggravated by active duty service.

The examination report should specifically state that a review of the record was conducted.  The examiner should pay particular attention to the in-service psychiatric hospitalization. 

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection an acquired psychiatric disorder, to include schizophrenia, depression, and nervousness.  The RO must consider the Veteran sound at entry unless there is clear and convincing evidence to the contrary.  If it remains denied, the AOJ should issue an appropriate supplemental SOC with an explanation for why the presumption of soundness does or does not apply, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


